DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, 15 were amended, claims 1-20 are pending. 
As a continuation of prior allowance case, Examiner called applicant representative multiple times to negotiate for compact prosecution, however applicant representative  did not response. 

Priority
This is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 15/877,010, filed January 22, 2018, which is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 14/527,237, filed October 29, 2014, 
issued as U.S. Patent No. 9,898,537 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.
Response to Arguments
Applicant's arguments filed 02/14/21 have been fully considered but they are not persuasive. On page 10 the applicant argued that York do not disclose or suggest the recited "data collector." Examiner respectively disagrees. FIG 2 261 (storage database) is interpreted as “data collector”. Data objects are collected through group of connectors (230) from plurality of disparate systems (220, 211, 213 etc) .

On page 10 the applicant argued that York do not specifically disclose that the unified index includes "metadata of interest" for each of the plurality of disparate information systems. Examiner respectively disagrees. [0051] clearly teaches indexing of metadata of interest ([0051] "Content object" as used herein means any electronic unit of content such as documents, messages (emails, chat messages, text messages, and the like), microblogging posts (Twitter posts, and so forth), transcribed audio content, or even non-textual content such as audio or video content that is adapted for indexing either by inclusion of metadata or tagging data, or by direct analysis of the media itself (that is, analysis of the actual raw audio or video content Note: indexing engine index plurality of type of data such as audio, video email suggest it is unified index;) [0098] Indexing engine 240 performs analysis on content objects 101 and uses results obtained to build and maintain index database 244, which contains one or more indexes that can be used to search a corpus of content objects 101. A primary purpose of content indexing is to make contents of a large number of content objects 101 rapidly and easily available, and to allow for identification of related content objects 101 (for example, content objects 101 that concern a particular topic)).   Applicant is reminded that although during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) the specification is not read into the claims and the USPTO is to employ the "broadest reasonable interpretation".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application 16/035,407
US Patent US 10795955 B2
1. A method, comprising: 
















collecting, by a data collector executing on a processor through a set of connectors, information from a plurality of disparate information systems, the set of connectors adapted for communicating with the plurality of disparate information systems; 

building, by an integration server utilizing the information from the plurality of disparate information systems, 
a unified index for data stored across the plurality of disparate information systems, the unified index including metadata of interest for each of the plurality of disparate information systems; and 


assigning, by the integration server, a predetermined visual cue to the metadata of interest for each of the plurality of disparate information systems such that the metadata of interest for the plurality of disparate information systems is displayed on a user interface according to the predetermined visual cue.
1. A system, comprising: 
a set of integration services embodied on a server machine in a computing environment, the set of integration services residing on an integration tier and having a set of connectors communicatively connected to a plurality of disparate information systems residing on a storage tier, the set of connectors configured for integrating data stored in the plurality of disparate information systems utilizing a common model employed by the set of integration services, the common model comprising a content management interoperability services (CMIS) data model, common property definitions, and a common security model comprising a set of permissions particularly defined for use by the set of integration services; 

a data collector for collecting information from the plurality of disparate information systems utilizing the set of integration services, the data collector residing on the integration tier and working in collaboration with a processor; 




a unified index residing on the integration tier and coupled to the data collector for processing the information collected by the data collector from the plurality of disparate information systems, the unified index including metadata of interest for each of the disparate information systems; and 
a visualizer residing on the integration tier and working in collaboration with a processor, the visualizer coupled to the unified index and to a user interface of an application, the application residing on an application tier and running on a user device communicatively connected to the server machine in the computing environment, the visualizer configured for assigning a predetermined visual cue to the metadata of interest for each of the disparate information systems such that the metadata of interest for the disparate information systems is displayed on the user interface according to the predetermined visual cue assigned by the visualizer, wherein, responsive to a user query to search the plurality of disparate information systems or a subset thereof, the application communicates metadata of interest contained in the user query to a search application programming interface (API) of a search system residing on the integration tier, the search system having a search engine; wherein the search engine locates, via the metadata of interest and the unified index, requested data from the plurality of disparate information systems or a subset thereof; wherein the search engine returns, via the search API, search results referencing the requested data to the application; wherein the application interprets the search results; and wherein the application displays a visualization of the search results on the client device.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10795955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with a variations. 
Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9898537 B2. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over York et al (US 20130275429 A1: IDS supplied ) in view of Stading (US 20080244429 A1: IDS supplied). 

With regards to claim 1, 8, 15 York teaches A method, comprising: 
collecting, by a data collector executing on a processor through a set of connectors, information from a plurality of disparate information systems, the set of connectors adapted for communicating with the plurality of disparate information systems; (FIG 2 261 and associated text; [0012]; [0011] Accordingly, in a preferred embodiment the invention provides a system for enabling contextual recommendations and collaboration recommendations, based on a user's current work. According to the embodiment, a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. [0097]); 

building, by an integration server utilizing the information from the plurality of disparate information systems via data collector ([0097]; Content management infrastructure services (CMIS) connectors are often used to directly access managed content storage systems 215 and network and desktop eDiscovery systems 217, which generally support CMIS; where such support is not available, managed content storage connectors may be implemented using open source, proprietary, or widely-available public APIs, as appropriate for a specific managed content storage system 215. It will be apparent to one having ordinary skill in the art that other connectors 237, of a wide variety of designs and interfaces known in the art, may be used to connect to any of the above content management applications and repositories 200, including for example unstructured or unmanaged content storage systems 216 and databases 218[0107] The taxonomy service describes domain models to allow working with different systems  [0091]), a unified index for data stored across the plurality of disparate information systems, ([0105]: system 300 includes indexing subsystem 240 that includes index data. [0107]: services within system 300 include domain-specific, taxonomical and static data), the unified index including metadata of interest for each of the disparate information systems ([0011] Accordingly, in a preferred embodiment the invention provides a system for enabling contextual recommendations and collaboration recommendations, based on a user's current work. According to the embodiment, a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph,); and 
York does not but Stading teaches
assigning, by the integration server utilizing unified index, a predetermined visual cue to the metadata of interest for each of the plurality of disparate information systems such that the metadata of interest for the plurality of disparate information systems is displayed on a user interface according to the predetermined visual cue ([0068] In a particular illustrative embodiment, the search system 300 may include a single server. In another particular illustrative embodiment, the search system 300 may include multiple servers having processing logic and memory accessible to the processing logic to provide search and visualization functionality. FIG. 28 and associated text; : user interface displays a bar-chart representing the documents matched according to a query [0034] In a particular illustrative embodiment, the structured data may include indexed data, such as data that is assembled using an automated software application, such as a spider, a "bot," a software agent, or other software, which is commonly used by search engine applications to index data sources for later retrieval.). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify York system with teaching of Stading in order to generate a graphical user interface (GUI) including a visualization of data related to the search results and including multiple control options (Stading Abstract)  .

With regards to claim 2, 9, 16, York in view of Stading teaches, determining values of visual elements corresponding to information stored in the plurality of disparate information systems, wherein the metadata of interest comprise metadata defining a range of values and wherein the values of the visual elements are determined relative to the range of valuess;( Stading ¶¶ 112 and 113: sources are searched using a slider bar that sets a range of values for the results) Motivation would be same as stated in claim 1.

With regards to claim 3, 10, 17 York in view of Stading teaches, generating a background visual cue for each of the visual elements based on the metadata of interest (Stading [0072]; For example, in a particular illustrative embodiment, each of the multiple selectable elements of the first graphical map, the second graphical map, or any combination thereof can include a color parameter related to a relative number of associated documents. A large number of documents may be represented using a red color while a small number of documents may be represented in blue. In particular implementations, the color parameters associated with large and small document spaces may vary. In an alternative embodiment, the user may modify the color representations of document spaces on the fly by interacting with selectable indicators provided within a graphical user interface. [118]: the interface is adjusted to display graphic elements based on the view selected, wherein the adjustment includes a color range and texture. Motivation would be same as stated in claim 1.

With regards to claim 4, 11, 18, York further discloses,  wherein each of the set of connectors is preconfigured for mapping a data model of an information system of the plurality of disparate information systems to a common data model maintained by the integration server ([0097]; Content management infrastructure services (CMIS) connectors are often used to directly access managed content storage systems 215 and network and desktop eDiscovery systems 217, which generally support CMIS; where such support is not available, managed content storage connectors may be implemented using open source, proprietary, or widely-available public APIs, as appropriate for a specific managed content storage system 215. It will be apparent to one having ordinary skill in the art that other connectors 237, of a wide variety of designs and interfaces known in the art, may be used to connect to any of the above content management applications and repositories 200, including for example unstructured or unmanaged content storage systems 216 and databases 218[0107] The taxonomy service describes domain models to allow working with different systems  [0091]), the common data model comprising a content management interoperability services data model (FIG 1 130 and associated text; ), common property definitions, and a common security model comprising a set of permissions for use by  the integration server ([0097], [0091]). 


With regards to claim 5, 12, 19 York in view of Stading teaches,  wherein the metadata of interest for each of the plurality of disparate information systems comprise at least one of: descriptive information describing the plurality of disparate information systems, lifecycle information associated with the plurality of disparate information systems, migration information concerning the plurality of disparate information systems, or classification information for each of the plurality of disparate information systems (Stading ¶ 134: date information is used to show the source results. ¶ 49: documents are assigned classifications based on the owner/source of the document. ¶ 87: graphical elements in the user interface are generated based on category information). Motivation would be same as stated in claim 1.

With regards to claim 6, 13, 20 York further  teaches, wherein the descriptive information describing the plurality of disparate information systems comprises a storage size of the plurality of disparate information systems or portions thereof, authorship, keyword information, personal identifiable information, company information, or phrases ([0115]; Content exclusions are typically established either for classes of content, groups of content objects, or specific content objects (these latter are often restricted by the content objects' owners or authors when the content objects are added to or created within system 100). In step 712, authorized users 142, typically security administrators, interact with privacy and security engine 311 to administer overall privacy rules and settings, and in step 713 they may similarly administer keyword or key phrase rules. Keyword or key phrase rules allow for creation of, for example, an exclusion list based on the presence (or absence) of one or more keywords or key phrases in a content object. For example documents and emails that refer to `salary review` or other personal information within a company could be subject to a keyword/phrase rule that only allows a small number of designated managers to view their content; others might be able to see their subject lines or titles and other header-type information such as addressees and mailing date for emails, although even these might be limited by being viewable to only specific people or groups of people. As another example, team groupings could be created based on keywords so that certain designated people would automatically receive notification of and access to any content object that contains a specific keyword such as "project Babylon", or alternatively content objects with specific keywords could automatically be added to a group collaborative workspace where each member of the group would see it whenever they entered the collaborative space, and where team members could openly share data and comments pertaining to the content object (either in the content object itself or in a designated area within the collaboration area). In step 714, authorized users 142 may interact with privacy and security engine 311 (or indeed with any other administration or configuration interface to system 100) to administer user groups, including in some embodiments administering organizational structure data (who reports to whom, who is on what team, who is located at which site or location, and so forth). ).

With regards to claim 7, 14, York in view of Stading teaches, wherein the metadata of interest for each of the plurality of disparate information systems comprise at least one of: a storage size of each of the plurality of disparate information systems, age of information within each of the plurality of disparate information systems, migration status of information within each of the plurality of disparate information systems, or classification information on data stored in each of the plurality of disparate information systems (Stading ¶ 134: date information is used to show the source results. ¶ 49: documents are assigned classifications based on the owner/source of the document. ¶ 87: graphical elements in the user interface are generated based on category information). Motivation would be same as stated in claim 1.
)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached on 8.30 to 430 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498